Citation Nr: 0203453	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The appellant had honorable active military service from July 
1961 to July 1966, and he had a period of service from July 
1966 to July 1972 from which he was dishonorably discharged.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision of the VA Regional Office 
(RO) in Roanoke, Virginia that the appellant's dishonorable 
period of service precluded entitlement to service connection 
for post-traumatic stress disorder (PTSD).  A notice of 
disagreement was received in June 1996.  A statement of the 
case was issued in July 1996.  A substantive appeal was 
received in August 1996.  The Board remanded this matter in 
August 1998 and again in June 2000 for the purpose of 
obtaining additional factual evidence, and it has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  In May 1972, the appellant was convicted by a general 
court-martial of murder; his sentence included discharge from 
military service under dishonorable conditions.  

3.  There is no competent and persuasive evidence showing 
that the appellant was insane at the time of the offense that 
resulted in his discharge by general court-martial.



CONCLUSION OF LAW

The appellant's discharge from his July 28, 1966 to July 2, 
1972 service constitutes a bar to certain VA benefits. 38 
U.S.C.A. §§ 101, 5107, 5303 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.12 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the appellant's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
claim decided herein are liberalizing and are therefore 
applicable to this claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the appellant of the 
law and regulations pertaining character of discharge 
determinations.  The RO has obtained records pertinent to the 
appellant's claim.  In this regard, the Board notes that the 
matter was remanded to the RO in June 2000 for the express 
purpose of ensuring that all service medical, personnel, and 
administrative records had been obtained.  Copies of the 
court-martial orders, review of the staff judge advocate, 
appellate decisions, stipulations of facts, and a report of 
psychiatric examination were received from the US Army 
Judiciary in September 2000.  There is no indication, nor has 
it been contended, that there are any outstanding records 
pertinent to this appeal. 

In sum, the facts relevant to the issue on appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the appellant will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider it 
in light of the regulations implementing the VCAA.  A remand 
for RO consideration of the claims in light of the 
implementing regulations would only serve to delay resolution 
of the appellant's appeal with no benefit flowing to the 
appellant.  Accordingly, the Board will address the merits of 
the appellant's claim.

II.  Legal Criteria

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  The discharge or dismissal by reason of a general 
court-martial shall bar all rights of such person under laws 
administered by the Secretary.  38 U.S.C.A. § 5303(a); 38 
C.F.R. § 3.12(c)(2).  However, if it is established that the 
person in question was insane at the time of committing the 
offense leading to the discharge, that person is not 
precluded from benefits by that discharge. 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.§ 3.354(a).  This regulation 
provides for three circumstances which the United States 
Court of Appeals for Veterans Claims (the United States Court 
of Veterans Appeals prior to March 1, 1999)(Court), noting 
the "obvious drafting defects" of the regulation, indicated 
should be modified by applying the phrase "due to a disease."  
Zang v. Brown, 8 Vet.App. 246, 252-53 (1995).  When the 
question is whether an individual was insane at the time of 
an offense leading to his court-martial or discharge, the 
rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  The 
Court has held that the insanity need only exist at the time 
of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was stated that the phrase "interferes with the 
peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It was stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
See VAOPGCPREC 20-97 (May 22, 1997).

III.  Analysis

The record shows that appellant was discharged from service 
in July 1972 under dishonorable conditions after a May 1972 
general court-martial found him guilty of a murder that took 
place on or about November 18, 1969.  The appellant does not 
dispute that he did, in fact, receive a dishonorable 
discharge.  Rather, he maintains that he was insane at the 
time that he committed the offense in question and that, 
therefore, his discharge does not preclude his entitlement to 
certain VA benefits.  

In support of his appeal, the appellant submitted a July 1999 
statement from a staff psychiatrist at the VA Medical Center 
(VAMC) in Martinsburg, West Virginia.  The psychiatrist 
indicated that the appellant had been followed in the mental 
health clinic since June 1995 for treatment of PTSD secondary 
to combat exposure.  He said the appellant experienced heavy 
combat during his active service in Vietnam.  The appellant 
was noted to have experienced much emotional duress, which 
included witnessing the loss of a number of friends when a 
mess tent was bombed.  An in-service history of insomnia was 
also reported.  The appellant described becoming increasingly 
paranoid leading up to the events of his commission of 
murder.  He said he was in a chronic state of fear 
characterized by night sweats, chest pain, and dyspnea.  In 
view of the foregoing facts, the psychiatrist opined that 
"there is little doubt that this Veteran's mental status and 
competency had been compromised by his combat exposure".

The reports of psychiatric examinations conducted by R.A. 
Scott, M.D., in December 1991 and by VA in February 1995 
confirm that the appellant has been diagnosed as having PTSD.  
In both instances, the diagnosis of PTSD was attributed to 
events/stressors that occurred during the appellant's active 
service in Vietnam.  In the February 1995 report, it was 
specifically indicated that the appellant's PTSD symptoms had 
been present ever since his tour of duty in Vietnam.  Neither 
report contained any findings with respect to the appellant's 
sanity at the time he committed the murder that resulted in 
his general court-martial and subsequent dishonorable 
discharge.  

However, looking to the evidence that reflected his mental 
status during the pertinent time period, the Board notes that 
the appellant did not report any psychiatric symptoms on a 
Report of Medical History dated in September 1967.  His 
psychiatric status was clinically evaluated as normal at that 
time.  Service medical records dated between September 1967 
and January 1970 document treatment for various physical 
complaints, to include a problem with being intoxicated, but 
do not appear to reference any psychiatric findings.  

In January 1970, the appellant was referred by his defense 
attorney for a psychiatric evaluation in connection with 
judicial proceedings.  He was able to give a clear, coherent 
history of events surrounding the charge of murder that he 
was facing.  He related borrowing a bucket loader from a 
service member with his consent and returning to that service 
member 20 minutes later.  He recalled being assaulted by the 
service member and, while walking away, feeling dizzy and 
seeing red and stars.  He revealed thinking "weird things" 
like being followed by the service member and feeling as if 
he was living a nightmare.  He stated the next thing he 
remembered was holding a rifle in his hand and the weapon 
being fired.  The appellant could not recall retrieving the 
weapon.  He further revealed feeling like he was dying and 
recalled the blood running down his face from the fight.

Pertinent history revealed that the appellant gave a history 
of being born out of wedlock and never knowing his father.  
He reported that his mother was "mentally ill".  He said he 
was disliked by his stepfather and physically and emotionally 
abused.  He stated he left his home when he was 14 years old 
because of a fight he had had with is stepfather.  The 
appellant reported that he had been in a motor vehicle 
accident in 1965.  He said he suffered head trauma and was 
hospitalized for a month due to brain trauma.  

On mental status examination, the appellant was fully 
oriented, alert, and cooperative.  His speech was clear and 
coherent, and his mood was neutral.  Affect was appropriate 
and showed a normal range of response.  There was no evidence 
of disorder of thought process or content, psychosis, or 
neurosis.  The appellant's memory was intact.  His judgment 
was fair and insight was poor.  He was able to abstract but, 
when dealing with proverbs and serial sevens, it was noted 
that he gave up easily, even though he was performing 
adequately.

The diagnosis was emotional instability, chronic-mild, 
manifested by past and family history and difficulty handling 
moderately stressful situations.  The examining psychiatrist 
felt the appellant manifested no evidence of severe 
psychiatric illness or disease.  Thus, while he had not 
developed psychological mechanisms for dealing with acutely 
stressful situations, the "accused was at the time of 
alleged offense so far free from mental defect, disease, or 
derangement as to be able concerning the particular acts 
charged to distinguish right from wrong."  The examiner felt 
that the appellant essentially had difficulty handing the 
frustration, anger, and rage involved in the incident in 
question.

The Board is unable to find that any of the above-cited 
evidence shows or even sufficiently suggests that the 
appellant was insane as defined for VA purposes.  Post-
service medical records certainly document psychiatric 
problems and diagnoses that include PTSD.  However, prior to 
his committing murder and subsequent confinement in service, 
there were no findings pertaining to complaints, treatment, 
or diagnosis of a psychiatric disorder.  His occasional 
problem with intoxication does not show that he was insane.  
Further, a psychiatrist examined the appellant in connection 
with the court-martial and determined, in his trained medical 
opinion, that the appellant did not have a severe psychiatric 
disorder; this is so even if, as a physician later indicated, 
PTSD had its onset during service.  Moreover, it does not 
appear that there is any competent and persuasive evidence to 
the contrary.  

The Board recognizes that the 1999 opinion from a staff 
psychiatrist at the Martinsburg VAMC indicates that, during 
service, the appellant's mental status and competency had 
been compromised by his combat exposure.  However, the 
examiner did not state that, at the time the appellant 
committed murder, he was insane for VA purposes.  Even 
assuming, for the sake of argument, that the 1999 medical 
statement can be interpreting as suggesting that the 
appellant may have then been insane for VA purposes, the 
opinion/statement, itself, is of limited probative value.  
There is no indication that the appellant's claims folder, to 
include service medical records, was available to or was 
reviewed by the examiner prior to preparation of his 
opinion/statement.  As indicated above, service records 
reveal no complaints, findings, or diagnosis of psychiatric 
impairment prior to the offense in question.  Moreover, the 
VA staff psychiatrist's statement was made 30 years after the 
appellant committed the crime that resulted in his discharge.  
By comparison, the findings contained in the report of the 
January 1970 examination-which, as indicated above, militate 
against the appellant's claim-should be afforded 
considerable weight because medical personnel made the 
observations and opinion at a time proximate to the offense.  
In other words, the contemporaneous medical evidence has 
significantly more probative value than the 1999 VA medical 
statement.  The Board would also point out that, however 
well-intentioned the appellant's own statements in support of 
his claim, he does not have the medical training or expertise 
to render a probative opinion on a medical matter, such as, 
in this case, the extent and severity of psychiatric 
impairment at the time of the offense in question.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").    

In view of the foregoing, the Board is compelled to conclude 
that there simply is no competent, persuasive evidence 
showing that during that time frame in question, the 
appellant's behavior was such as to warrant of finding that 
he was then insane, as such term is defined in 38 C.F.R. § 
3.354(a) and interpreted by the Court and VA's General 
Counsel.  As the preponderance of the evidence is against a 
finding that the appellant was insane at the time of the 
offense in 1969 that led to his discharge under dishonorable 
conditions, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

